DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-4, 7-15 and 22-23 are rejected.
	Claims 5-6 are objected.
	Claims 16-21 are withdrawn.


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 22-23, in the reply filed on September 29, 2022, is acknowledged.
	Accordingly, claims 16-21 are withdrawn from further consideration because they are drawn to a non -elected invention.


Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13: “filter from cap assembly” in line 2 should be replaced with --filter from the cap assembly--.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-15 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over McAdams et al. (US 2015/0258521) [hereinafter McAdams].
	With respect to claims 1 and 22, McAdams discloses an extraction cell assembly 30, as shown in Fig. 6, having: a cell body 32 (cell vessel), as shown in Fig. 6; a cap assembly 35 removably secured to the cell vessel 32 to define a cell chamber 33 (sample chamber) within the cell vessel 32, as shown in Fig. 6, the cap assembly 35 including a cap body 40 and a cap insert 42 (locking cap), as shown in Fig. 6; the cap body 40 including a threaded base 46 releasably engaged with the cell vessel 32, as shown in Fig. 6, a wall 49 (support member) extending axially upward from the threaded base 46, as shown in Fig. 6, and a bore axially extending through the support member 49, said bore being the interior of the cap body 40, as shown in Fig. 6; the locking cap 42 including a plunger 54 slidably received within the bore of the cap body 40, as shown in Fig. 6, a recess 58 disposed within a lower surface of the plunger 54, as shown in Fig. 6, and a retaining ring 44 (locking portion) that releasably engages the support member 49 of the cap body 40, as shown in Fig. 6; a filter 37 removably received within the recess 58, as shown in Fig. 6; and a seal member 39 removably received within the bore, as shown in Fig. 6, wherein the seal member 39 forms a fluid-tight seal between the cell vessel 32 and the cap assembly 35 when the locking portion 44 and the support member 49 are engaged and the cap assembly 35 is secured to the cell vessel 32, as shown in Fig. 6.
The limitation “wherein rotation of the locking cap in a first direction relative to the cap body engages the locking portion with the support member, and rotation in an opposite second direction disengages the locking portion from the support member” has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, extraction cell assembly disclosed by McAdams discloses all the claimed structural elements, and therefore, it is inherent and/or obvious that it is capable of performing the intended use.

	With respect to claim 2, McAdams discloses wherein the cap body 40 is threadably engaged with the cell vessel 32, as shown in Fig. 6.

	With respect to claim 3, McAdams lacks wherein the plunger and locking portion of the locking cap are monolithically formed.  However, it would have been obvious to a person having ordinary skill in the art to make the plunger and locking portion of the locking cap disclosed by McAdams monolithically formed, as claimed by applicant, in order to facilitate its handling, since the courts have held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  (See MPEP 2144.04 [R-1] (V) [In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

	With respect to claims 4 and 23, McAdams discloses wherein the locking portion 44 includes a locking flange, as shown in the figure below, and the support member 49 includes a support flange, as shown in the figure below, wherein the locking and support flanges axially overlap with one another, as shown in the figure below.  McAdams lacks wherein the locking and support flanges axially overlap with one another when the locking cap is rotated in the first direction relative to the cap body.  However, this limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, extraction cell assembly disclosed by McAdams discloses all the claimed structural elements, and therefore, it is inherent and/or obvious that it is capable of performing the intended use.

                                 
    PNG
    media_image1.png
    122
    306
    media_image1.png
    Greyscale
    

	With respect to claim 7, McAdams discloses wherein the cap assembly 35 includes a locked mode and an unlocked mode, and wherein the locking flange is in an axially overlapping alignment with the support flange when in the locked mode to secure the locking cap 42 and cap body 40 together, as shown in Fig. 6, and the locking and support flanges do not axially overlap in the unlocked mode to allow removal of the locking cap 42 from the cap body 40 (see paragraph 0051, ring 44 (locking portion) is releasable received in groove 53, therefore, it can be unlocked).

	With respect to claim 8, McAdams discloses wherein when the cap assembly 35 is configured to release the filter 37 from the cap assembly 35 when the cap assembly 35 is removed from the cell vessel 32, in the unlocked mode, and the locking cap 42 is pressed against the cap body 40 to axially move the plunger 54 into the bore of the cap body 40 and then move the seal member 39 out of frictional engagement with the bore, as shown in Fig. 8.

	With respect to claim 9, McAdams discloses wherein the filter 37 is a frit that provides a bed support to support holding a sample contained within the sample chamber 33 (see paragraph 0049).

	With respect to claim 10, McAdams discloses wherein the seal member 39 is formed of a polyether ether ketone (PEEK) or a polyimide-based plastic material (see paragraph 0055).

	With respect to claim 11, McAdams discloses wherein the seal member 39 includes an upper surface abutting against the plunger 54 around the recess 58, and a lower surface abutting against the cell vessel 32, as shown in Fig. 6.

	With respect to claim 12, McAdams discloses wherein the seal member 39 further includes a radially peripheral outer surface frictionally engaging the bore of the cap body 40 to releasably secure the filter 37 within the recess 58 of the plunger 54 when the cap assembly 35 is assembled, as shown in Fig. 6.

	With respect to claim 13, McAdams discloses wherein the cap assembly 35 is configured to release the filter 37 from the cap assembly 35 when the cap assembly 35 is removed from the cell vessel 32 and the locking cap 42 is pressed against the cap body 40 to axially move the plunger 54 into the bore of the cap body 40 and then move the seal member 39 out of frictional engagement with the bore, as shown in Fig. 8.

	With respect to claim 14, McAdams discloses wherein the cap body 40 is formed of a first stainless steel and the locking cap 42 is formed of a second stainless steel, wherein the first and second stainless steels are different materials (see paragraph 0054).

	With respect to claim 15, McAdams discloses wherein the first stainless steel is an austenitic stainless steel comprising a higher percentage of both silicon and manganese than the second stainless steel (see paragraph 0054).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 5 would be allowed because the prior art of record does not show or suggest an extraction cell, wherein the locking flange extends radially inward from a peripheral wall of the locking cap, and the support flange extends radially outward from an annular surface of the support member, in combination with any remaining limitations in the claim.  McAdams teaches an extraction cell assembly having a locking flange and a support flange, as shown in the figure above; however, lacks the locking flange extending radially inward from a peripheral wall of the locking cap, and the support flange extends radially outward from an annular surface of the support member, and it would have not been obvious to modify because there is no reason or suggestion to do so and the assembly would not operate as intended.
	Claim 6 would be allowed because the prior art of record does not show or suggest an extraction cell, wherein the locking portion includes three circumferentially spaced locking flanges and the support member includes three circumferentially spaced support flanges, wherein respective pairs of locking and support flanges axially overlap with one another when the locking cap is rotated in the first direction relative to the cap body, in combination with any remaining limitations in the claim.  McAdams teaches an extraction cell assembly having a locking flange and a support flange, as shown in the figure above; however, the locking portion including three circumferentially spaced locking flanges and the support member including three circumferentially spaced support flanges, wherein respective pairs of locking and support flanges axially overlap with one another when the locking cap is rotated in the first direction relative to the cap body, and it would have not been obvious to modify because there is no reason or suggestion to do so and the assembly would not operate as intended.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778